Exhibit 10.38

 

[Constar, Inc. Letterhead]

 

December 1, 2003

 

Mr. Jerry Hatfield

4730 Cheshire Drive

Doylestown, PA 18901

 

Dear Jerry:

 

In consideration of your acceptance of your recent promotion that required you
to relocate from Dallas to Philadelphia, and in consideration of the expenses
that you incurred in connection therewith, I am pleased to offer you the
following arrangements.

 

If your employment is terminated within 18 months of the date of this letter
under conditions that entitle you to Severance Payments (as defined in the
Agreement between you and Constar dated March 24, 2003 (the “Change in Control
Agreement”)), then you shall also be entitled to the following:

 

  1. Reimbursement, upon provision by you to Constar of proper proof, for
reasonable moving expenses and temporary housing (not to exceed 30 days)
incurred within one year of the termination of your employment in relocating
your principal residence to any location within the continental United States
that is more than 50 miles from your principal residence at the time of the
Change in Control (as defined in the Change in Control Agreement).

 

  2. Payment of the difference between the amount paid by you (the “Purchase
Price”) for the purchase of your principal residence occupied at the time of the
Change in Control (the “Residence”) and, if less, the gross amount received by
you upon sale of the Residence (the “Sale Price”) within one year of your
termination of employment, provided that you exercise all reasonable efforts to
obtain the best possible Sale Price. In addition, to the extent that the
difference between the Purchase Price and the Sale Price does not offset the
following expenses, you will be reimbursed for such expenses: reasonable and
customary real estate broker’s commissions prevailing in the relevant area;
reasonable attorney fees (in attorney states) and escrow agent fees (in escrow
states); notary and acknowledgment fees, excise stamps, tax certificates,
conveyance fees, escrow fees, recording fees and survey fees; state and local
real estate transfer taxes; mortgage prepayment penalty charges; and title
insurance, title search expense or abstract expense. If you are unable to sell
the Residence at or above the Purchase Price after four months of reasonable
efforts to sell the Residence, Constar will purchase the Residence at the
Purchase Price.

 

Please sign in the space below to acknowledge your agreement with the foregoing.

 

Sincerely,

 



--------------------------------------------------------------------------------

  /s/    Michael J. Hoffman        

Michael J. Hoffman

Chief Executive Officer

 

I agree to the foregoing terms and conditions as stated herein.

 

          /s/    Jerry Hatfield                   12/21/03

Jerry Hatfield

Vice President – Operations

         

Date

 